                   Case 18-11145-LSS        Doc 635      Filed 12/10/18       Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                      Chapter 11
                                           )
THE RELAY SHOE COMPANY, LLC, et al.,       )                      Case No. 18-11145 (LSS)
                                           )
                    1
            Debtors.                       )                      (Jointly Administered)
                                           )
                                           )                      Hearing Date: January 28, 2019 at 10:00 a.m.
                                           )                      Objection Deadline: December 26, 2018 at 4:00 p.m.
_________________________________________ )

            DEBTORS’ SECOND MOTION FOR AN ORDER EXTENDING THE
            EXCLUSIVE PERIODS WITHIN WHICH TO FILE A CHAPTER 11
                  PLAN AND SOLICIT ACCEPTANCES THEREOF

         The Relay Shoe Company, LLC (f/k/a The Rockport Company, LLC) (“Rockport”) and

certain of its affiliates that are debtors and debtors in possession (collectively, the “Debtors”)

hereby file this motion (the “Motion”), pursuant to Section 1121(d) of Title 11 of the United

States Code (the “Bankruptcy Code”), for entry of an order, in substantially the form attached

hereto as Exhibit A, extending the Debtors’ exclusive periods to file a chapter 11 plan (the

“Exclusive Filing Period”) by approximately ninety (90) days through and including March 11,

2019 and solicit votes thereon by approximately ninety (90) days through and including May 13,

2019 (the “Exclusive Solicitation Period,” and together with the Exclusive Filing Period, the

“Exclusive Periods”). In support of this Motion, the Debtors respectfully represent as follows:




1
   The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.




RLF1 20398825v.4
                   Case 18-11145-LSS            Doc 635        Filed 12/10/18         Page 2 of 12



                                                    Jurisdiction

                    1.     This Court has jurisdiction to consider this motion under 28 U.S.C. §§ 157

and 1334, and venue is proper under 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

under 28 U.S.C. § 157(b).2

                                                    Background

A.       General Background

                    2.     On May 14, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

The Debtors have continued in possession of their property and operated and managed their

business as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                    3.     The Chapter 11 Cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b) and the Order Directing Joint Administration of Chapter 11 Cases

[Docket No. 48] entered by the Court on May 15, 2018 in each of the Chapter 11 Cases.

                    4.     No request has been made for the appointment of a trustee or examiner.

On May 23, 2018, the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”) appointed an official committee of unsecured creditors in these Chapter 11 Cases (the

“Committee”) [Docket No. 96].

                    5.     Additional information about the Debtors’ businesses and affairs, capital

structure and prepetition indebtedness, and the events leading up to the Petition Date, can be

found in the Declaration of Paul Kosturos in Support of Debtors' Chapter 11 Petitions and First

Day Motions [Docket No. 14], which is incorporated herein by reference.

2
  Under rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
Court for the District of Delaware (the “Local Rules”), the Debtors hereby confirm their consent to the entry of a
final order by this Court in connection with this Motion if it is later determined that this Court, absent consent of the
parties, cannot enter final orders or judgments in connection therewith consistent with Article III of the United
States Constitution.




                                                           2
RLF1 20398825v.4
                   Case 18-11145-LSS    Doc 635      Filed 12/10/18    Page 3 of 12



                    6.   Pursuant to Bankruptcy Code Section 1121(b), the original Exclusive

Filing Period was set to expire on September 11, 2018 and the Exclusive Solicitation Period was

set to expire on November 13, 2018. On September 11, 2018, the Debtors filed a motion seeking

extension of the original exclusive periods [Docket No. 489].          On October 1, 2018, the

Bankruptcy Court entered an order extending the Exclusive Filing Period from September 11,

2018 through and including December 10, 2018, and the Exclusive Solicitation Period from

November 13, 2018 through and including February 11, 2019, without prejudice to the rights of

the Debtors to request further extensions of the exclusive periods or to seek other appropriate

relief [Docket No. 528].

B.       The Sale of Substantially All of the Debtors’ Assets

                    7.   On July 18, 2018, the Court entered the Order (A) Approving and

Authorizing Sale of Substantially All of the Debtors' Assets, Free and Clear of All Liens, Claims,

Encumbrances and Other Interests, (B) Approving the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases Related Thereto, and (C) Granting Related Relief

[Docket No. 387] (the “Sale Order”). By the authority granted under the Sale Order, the

Debtors consummated the sale transaction (the “Sale”) on August 2, 2018. Following the Sale,

the Debtors began negotiating with their major continuances regarding the formulation of a

liquidating plan to wind down the Debtors’ estates for the benefit of their stakeholders.

C.       The Combined Plan and Disclosure Statement

                    8.   On October 16, 2018, the Debtors filed the solicitation version of the

Combined Disclosure Statement and Chapter 11 Plan of Liquidation (as may be amended,

modified, or supplemented, the “Combined Plan and Disclosure Statement”) [Docket No.

554].    On that same date, the Court entered an order approving the Combined Plan and

Disclosure Statement on an interim basis for solicitation purposes only. See Docket No. 557.


                                                 3
RLF1 20398825v.4
                   Case 18-11145-LSS         Doc 635        Filed 12/10/18       Page 4 of 12



                    9.    The Combined Plan and Disclosure Statement is a liquidating plan and the

Debtors’ believe the most efficient and cost effective means of orderly liquidating the Debtors’

estates and providing distributions to stakeholders.

                    10.   The Debtors have completed solicitation of votes on the Combined Plan

and Disclosure Statement. The deadline for parties to vote to accept or reject the Combined Plan

and Disclosure Statement was November 19, 2018 at 5:00 p.m. The Debtors intend to file a

voting certification prior to the hearing on confirmation certifying that all creditors in each class

entitled to vote have voted to accept the Combined Plan and Disclosure Statement.

                    11.   The Court has scheduled a hearing to consider the final approval and

confirmation of the Combined Plan and Disclosure Statement for December 19, 2018 (the

“Confirmation Hearing”). The Debtors are continuing to work with parties in interest to

resolve all outstanding objections prior to the Confirmation Hearing.

                                              Relief Requested

                    12.   By this Motion, the Debtors seek entry of an order pursuant to Section

1121(d) of the Bankruptcy Code: (i) extending the Exclusive Filing Period by approximately

ninety (90) days through and including March 11, 2019, and (ii) extending the Exclusive

Solicitation Period by approximately ninety (90) days through and including May 13, 2019,

without prejudice to their right to seek other appropriate relief.3




3
  The current Exclusive Filing Period and Exclusive Solicitation Period are set to expire on December 10, 2018 and
February 11, 2018, respectively. Pursuant to Local Rule 9006-2, the filing of this Motion prior to the current
deadlines serves to automatically extend such deadlines until the Court rules on this Motion. See Del. Bankr. L.R.
9006-2.



                                                        4
RLF1 20398825v.4
                   Case 18-11145-LSS           Doc 635        Filed 12/10/18         Page 5 of 12



                                          Basis for Relief Requested

A.       Section 1121(d) Permits the Court to Extend the Exclusive Periods for “Cause”

                    13.    Section 1121(b) of the Bankruptcy Code provides debtors with the

exclusive right to file a chapter 11 plan during the first 120 days after the commencement of a

chapter 11 case. See 11 U.S.C. § 1121(b). If a debtor files a plan during this period, Section

1121(c)(3) of the Bankruptcy Code provides the debtor with an initial period of 180 days as of

the commencement of the chapter 11 case to solicit acceptance of such plan. See 11 U.S.C. §

1121(c)(3). Section 1121(d) of the Bankruptcy Code permits a bankruptcy court to extend a

debtor’s exclusive period to file a plan and solicit acceptances thereof upon demonstration of

“cause.” See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest made within the respective

periods specified in subsections (b) and (c) of this section and after notice and a hearing, the

court may for cause reduce or increase the 120-day period or the 180-day period referred to in

this section.”). For the reasons described in this Motion, the Debtors respectfully submit that

“cause” exists to extend the Exclusive Periods.

                    14.    It is well established that the decision to extend the Exclusive Periods is

left to the sound discretion of the bankruptcy court and should be based upon the facts and

circumstances of the particular case.4 See, e.g., First Am. Bank of N.Y. v. Sw. Gloves & Safety

Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986). Although the Bankruptcy Code does not define

“cause,” a number of courts have construed the term in consideration of the Bankruptcy Code’s

underlying legislative history. See, e.g., In re Burns & Roe Enters., Inc., No. 00-41610 RG,

2005 WL 6289213, at *4 (D.N.J. Nov. 2, 2005) (noting that the exclusive periods under Section


4
  Although the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”) amended Section
1121(d) by prohibiting extensions of exclusive filing and solicitation periods beyond 18 and 20 months of the
petition date, respectively, there was no revision to the standards for obtaining interim extensions. Accordingly, pre-
BAPCPA case law continues to apply and must be examined in the context of these cases.



                                                          5
RLF1 20398825v.4
                   Case 18-11145-LSS         Doc 635       Filed 12/10/18    Page 6 of 12



1121 of the Bankruptcy Code are intended “to promote an environment in which the debtor’s

business may be rehabilitated and a consensual plan may be negotiated” (quoting H.R. Rep. No.

103-835, at 36 (1994), as reprinted in 1994 U.S.C.C.A.N. 3340, 3344)). This time of exclusivity

affords a debtor an opportunity to propose a chapter 11 plan and solicit acceptances thereof

without the potential value deterioration and disruption to business operations that would ensue

from the filing and solicitation of competing plans by non-debtor parties. Further, the legislative

history indicates that “cause” should be interpreted in such a way “to allow the debtor to reach an

agreement.” H.R. Rep. No. 95-595 at 231, 232 (1978), as reprinted in 1978 U.S.C.C.A.N. 5963,

6191. The opportunity for a debtor to negotiate a plan unimpaired by competition is intended to

allow a debtor time to satisfy its creditors, win support for its plan, and ultimately survive as a

business. See Geriatrics Nursing Home v. First Fidelity Bank, N.A., 187 B.R. 128, 133 (D.N.J.

1995).

                    15.    Moreover, the fact that a debtor may propose a liquidating, as opposed to a

reorganizing, plan should not negatively impact its ability to retain the exclusive right to solicit

acceptances of a plan.

                    16.    In determining whether cause exists to extend a debtor’s exclusive

periods, courts consider a variety of factors, including:

         (a)        the size and complexity of the case;

         (b)        the necessity for sufficient time to permit the debtor to negotiate a chapter 11 plan
                    and prepare adequate information;

         (c)        the existence of good faith progress toward reorganization;

         (d)        the fact that the debtor is paying its bills as they come due;

         (e)        whether the debtor has demonstrated reasonable prospects for filing a viable plan;

         (f)        whether the debtor has made progress in its negotiations with creditors;

         (g)        the amount of time that has elapsed in the case;


                                                      6
RLF1 20398825v.4
                   Case 18-11145-LSS        Doc 635      Filed 12/10/18   Page 7 of 12



         (h)        whether creditors are prejudiced by the extension;

         (i)        whether the debtor is not seeking to extend exclusivity to pressure creditors to
                    accede to the debtor’s reorganization demands; and

         (j)        the existence of an unresolved contingency.

See In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 183 (Bankr. D.N.J. 2002); McLean

Indus., 87 B.R. at 834; see also Dow Corning, 208 B.R. at 664 (identifying the above factors and

noting that courts generally rely on the same factors to determine whether exclusivity should be

extended); In re Friedman’s Inc., 336 B.R. 884, 888 (Bankr. D. Ga. 2005) (same). Any one of

these factors may constitute sufficient grounds for extending a debtor’s exclusive periods. See In

re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996). The application of these

factors to the facts and circumstances of these cases demonstrates that the requested extension of

the Exclusive Periods is both appropriate and necessary.

                    17.    Not all of the above factors are relevant to every case and courts may

consider the relevant subset of factors to determine whether cause exists to grant an exclusivity

extension in a particular chapter 11 case. See, e.g., In re Express One Int’l, Inc., 194 B.R. 98,

100-01 (Bankr. E.D. Tex. 1996) (identifying four of the factors as relevant in determining

whether “cause” exists to extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269

(Bankr. D.D.C. 1986) (finding that the debtor showed “cause” to extend exclusivity based upon

three of the factors); In re Pine Run Trust, Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986) (relying

on two factors in holding that cause existed to extend exclusivity).

B.       Cause Exists for an Extension of the Exclusive Periods

                    18.    The Debtors filed these cases approximately seven months ago. As noted

above, the Debtors devoted substantial time and effort in pursuing, obtaining the approval of and




                                                     7
RLF1 20398825v.4
                   Case 18-11145-LSS      Doc 635      Filed 12/10/18   Page 8 of 12



closing the Sale to maximize value for the Debtors’ estates. In addition, the Debtors conducted

store closing sales and wound down their retail business.

                    19.   Closing the Sale required the focused effort of the Debtors’ workforce and

professionals. Since the closing date, the Debtors have devoted significant time and effort to

assisting with the transition of the assets to the purchaser in as seamless a manner as possible.

The Debtors have also taken numerous other steps to conclude these Chapter 11 Cases,

including, but not limited, establishing a bar date for filing proofs of claim. Most significantly,

the Debtors filed the Combined Plan and Disclosure Statement. Following interim approval of

the Disclosure Statement on October 16, 2018, the Debtors solicited votes on the Combined Plan

and Disclosure Statement. Prior to the Confirmation Hearing, the Debtors intend to file a voting

certification certifying that all classes entitled to vote have accepted the Combined Plan and

Disclosure Statement. The Debtors are currently focused on negotiating with parties in interest

in order to resolve all outstanding objections prior to the Confirmation Hearing.

                    20.   The current Exclusive Filing Period is set to expire on December 10, 2018,

which occurs approximately one week before the Confirmation Hearing. Although the Debtors

expect the Combined Plan and Disclosure Statement to be confirmed at the Confirmation

Hearing and are working to address all outstanding objections to confirmation of the Combined

Plan and Disclosure Statement, the Debtors seek the relief requested herein out of an abundance

of caution to address any unforeseen delays experienced in connection with confirmation of the

Combined Plan and Disclosure Statement.

                    21.   In light of the Debtors’ accomplishment of the above enumerated

milestones, the Debtors believe that each of the factors relevant to these Chapter 11 Cases

weighs in favor of the relief requested herein.




                                                   8
RLF1 20398825v.4
                   Case 18-11145-LSS     Doc 635      Filed 12/10/18   Page 9 of 12



C.       Good-Faith Progress Made in this Case

                    22.   The Debtors have made material progress in these Chapter 11 Cases and

do not seek the extension of the Exclusive Periods as a means to exert pressure on the relevant

parties in interest.      Indeed, the Debtors have solicited votes on the Combined Plan and

Disclosure Statement and all classes entitled to vote have accepted the Combined Plan and

Disclosure Statement. The Debtors have continued to work with their major stakeholders in an

effort to address certain issues related to confirmation of the Combined Plan and Disclosure

Statement. Thus, the Debtors seek the requested extension of the Exclusive Periods to allow the

time necessary to obtain confirmation of the Combined Plan and Disclosure Statement and allow

for any unanticipated delays associated with these efforts.

D.       The Necessity of Sufficient Time to Negotiate and Prepare Adequate Information

                    23.   Given the progress that the Debtors have made in these Chapter 11 Cases

and the pending Confirmation Hearing, the Debtors believe that it is reasonable to request an

additional brief extension of the Exclusive Periods. Granting the requested extensions will give

the Debtors a full and fair opportunity to obtain confirmation of the Combined Plan and

Disclosure Statement without the distraction, cost and delay of a competing plan process. See In

re Energy Conversion Devices, Inc., 474 B.R. 503, 507 (Bankr. E.D. Mich. 2012) (“In enacting

11 U.S.C. § 1121, Congress intended to allow the debtor a reasonable time to obtain

confirmation of a plan without the threat of a competing plan. It was intended that . . . a debtor

should be given the unqualified opportunity to negotiate a settlement and propose a plan of

reorganization without interference from creditors and other interests.”) (citation and internal

quotation marks omitted). Accordingly, the Debtors submit that this factor supports the relief

requested.




                                                  9
RLF1 20398825v.4
               Case 18-11145-LSS        Doc 635       Filed 12/10/18   Page 10 of 12



E.       The Extension Sought Will Advance the Chapter 11 Cases and Will Not Prejudice
         Creditors

                   24.   Granting the requested extensions to the Exclusive Periods will not

prejudice or pressure the Debtors’ creditor constituencies or grant the Debtors any unfair

bargaining leverage.      The Debtors have no ulterior motive in seeking an extension of the

Exclusive Periods. The Debtors have worked diligently the past few months to maximize value

of their assets for stakeholders through the sale process and by pursuing confirmation of the

Combined Plan and Disclosure Statement. Accordingly, the Debtors submit that the extensions

are warranted and appropriate under the circumstances.

F.       The Debtors are Paying Their Debts as They Come Due

                   25.   The Debtors continue to make timely payments on their undisputed

postpetition obligations. As such, this factor weighs in favor of allowing the Debtors to extend

the Exclusive Periods.

G.       The Confirmation Hearing is Scheduled to Occur in the Next Week

                   26.   The Debtors’ request for an extension of the Exclusive Periods comes at a

time when the Debtors have filed the Combined Plan and Disclosure Statement and solicited

votes on such Combined Plan and Disclosure Statement. As discussed above, all classes of

claims entitled to vote have accepted the Combined Plan and Disclosure Statement and a hearing

to consider the final approval and confirmation of the Combined Plan and Disclosure Statement

is scheduled to occur on December 19, 2018. The Debtors are currently focused on negotiating

with parties in interest to resolve all objections to confirmation of the Combined Plan and

Disclosure Statement.      The proposal and solicitation of a competing plan would be both

inefficient and costly during this critical period immediately preceding the Confirmation

Hearing. Accordingly, the Debtors submit that their progress to date, coupled with the serious




                                                 10
RLF1 20398825v.4
               Case 18-11145-LSS         Doc 635       Filed 12/10/18   Page 11 of 12



risk of eroding that progress before the scheduled Confirmation Hearing, weigh in favor of

extending the Exclusive Periods.

H.       Termination of the Debtors’ Exclusive Periods Would Adversely Impact the
         Chapter 11 Cases

                   27.   Termination of the Exclusive Periods would adversely impact the Debtors’

efforts to preserve and maximize the value of their estates and the progress of the Chapter 11

Cases. Such termination may disincentivize creditors from negotiating with the Debtors, and

undermine the Debtors’ efforts to successfully confirm the Combined Plan and Disclosure

Statement. Moreover, the solicitation of any competing plan could greatly complicate and

increase the cost of administering the Chapter 11 Cases. Accordingly, the Debtors respectfully

submit that cause exists to extend the Exclusive Periods pursuant to Section 1121(d) of the

Bankruptcy Code.

                                                Notice

                   28.   Notice of this Motion will be given to: (i) the U.S. Trustee; (ii) counsel to

the Committee; (iii) counsel to the Prepetition Noteholders and DIP Note Purchasers; (iv)

counsel to the ABL Administrative Agent and DIP ABL Agent; (v) counsel to the Purchaser; (vi)

the Information Officer; and (vii) all parties entitled to notice pursuant to Bankruptcy Rule 2002.

A copy of this Motion and any order approving it will also be made available on the Debtors’

case information website located at http://www.cases.primeclerk.com/rockport. The Debtors

submit that, under the circumstances, no other or further notice is required.

                                          No Prior Motion

                   29.   The Debtors have not made any prior motion for the relief sought in this

motion to this Court or any other.




                                                  11
RLF1 20398825v.4
               Case 18-11145-LSS       Doc 635        Filed 12/10/18   Page 12 of 12



         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the

form attached as Exhibit A, extending the Exclusive Periods, without prejudice to the Debtors’

right to seek further extensions to the Exclusive Periods, and granting such further relief as the

Court deems just and proper.

Dated:     December 10, 2018
           Wilmington, Delaware
                                                 /s/ Amanda R. Steele
                                                  Mark D. Collins (No. 2981)
                                                  Michael J. Merchant (No. 3854)
                                                  Amanda R. Steele (No. 5530)
                                                  Brendan J. Schlauch (No. 6115)
                                                  Megan E. Kenney (No. 6426)
                                                  RICHARDS, LAYTON & FINGER, P.A.
                                                  One Rodney Square
                                                  920 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: 302-651-7700
                                                  Fax: 302-651-7701
                                                  Email: collins@rlf.com
                                                         merchant@rlf.com
                                                         steele@rlf.com
                                                         schlauch@rlf.com
                                                         kenney@rlf.com

                                                 Counsel to the Debtors




                                                 12
RLF1 20398825v.4
